DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite "a different payment system."  It is unclear what is "different" about the payment system, especially since no other such systems are recited.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.  Although some of the dependent claims further recite that there are two payment systems, they do not clarify which is recited in claim 1 and which is "different." 
Claim 4 recites "an account," but parent claim 3 introduces two accounts.  It is unclear if the account of claim 4 is one of these or a third account that has not been properly distinguished.  Claim 4 also recites "a different process" which is unclear for similar reasons as the "different payment system" of claim 1.  The dependent claims 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including transmit data regarding a record of use of a service used by a user to a different payment system in accordance with a type of account of the user. This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the service usage behaviors of persons and related financial transactions and commercial relationships with service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations).  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (apparatus, processor, non-transitory computer readable medium, computer, systems—all recited at a high level of generality).  Although they have and execute 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (e.g., the further limit the abstract elements alone without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., processor).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea without adding any new additional elements not already analyzed at this step with respect to the independent claims.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steury, et al., U.S. Pat. Pub. No.  2002/0007327 (Reference A of the attached PTO-892).
As per claim 1, Steury teaches an information processing apparatus comprising: a processor (¶ 0029) configured to transmit data regarding a record of use of a service 
As per claim 2, Steury teaches claim 1 as above.  Steury further teaches the account of the user is a personal account, which is an account for a personal user to use the service, or an organization account, which is an account for a user belonging to an organization to use the service (¶¶ 0052-53, 71, 73).
As per claim 3, Steury teaches claim 2 as above.  Steury further teaches wherein, if the service is used using the personal account, the processor transmits the data regarding the record of use to a first payment system, which is a system that makes payment for a person, and wherein, if the service is used using the organization account, the processor transmits the data regarding the record of use to a second payment system that makes payment for an organization (¶¶ 0053, 71, 73, 77).
As per claim 4, Steury teaches claim 3 as above.  Steury further teaches wherein the processor also creates an account for using the service through a different process in accordance with a type of user (¶¶ 0052, 63).
As per claim 5, Steury teaches claim 4 as above.  Steury further teaches wherein, in a case where payment means of the personal user has been registered to the first payment system, the processor creates the personal account, and wherein, in a case where the user belonging to the organization has received a notification about user registration and information regarding the user who has received the notification has been registered, the processor creates the organization account for the user who has received the notification to use the service (¶¶ 0052, 63; see also ¶ 0044 defining types of purchasing entities).
As per claim 6, Steury teaches claim 5 as above.  Steury further teaches wherein payment means different from the registered payment means makes payment in accordance with an instruction from the user (¶¶ 0053, 70-71).
As per claim 7, Steury teaches claim 3 as above.  Steury further teaches wherein data regarding records of use of all services by the user belonging to the organization is transmitted to the second payment system (¶¶ 0053-54, 85, 88).
As per claim 8, Steury teaches claim 3 as above.  Steury further teaches wherein data regarding a record of use is transmitted to the first payment system for each service used by the personal user (¶¶ 0052-53, 71, 73).
As per claim 18, Steury teaches claim 3 as above.  Steury further teaches wherein, in a case where the user belonging to the organization has used the service using the organization account and selected payment through the first payment system, the processor also transmits data regarding a record of use of the service to the first payment system (¶¶ 0070-71, 88-89).
As per claim 19, Steury teaches claim 18 as above.  Steury further teaches the processor also permits the user to switch a payment system until the first payment system makes payment (¶¶ 0063—profile settings can be updated; ¶¶ 0070-71).
As per claim 20, Steury teaches a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: steps implementing the functionality of analogous claim 1 (see citations above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steury, et al., in view of Orttung, et al., U.S. Pat. Pub. No.  2008/0010100 (Reference B of the attached PTO-892).
As per claims 9-15, Steury teaches claims 2-8 as above.  Steury does not explicitly teach wherein a function available in reservation of a service is different between the personal account and the organization account; which is taught by Orttung (¶¶ 0029, 34).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Orttung—namely, to take advantage of better quality services that may be available via a different account.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claims 16-17, Steury in view of Orttung teaches claims 9-10 as above.  Orttung further teaches wherein the user belonging to the organization is permitted, using the organization account, to reserve, as a service to be used by the user, a service reserved by the organization, and wherein the personal user is not permitted, using the personal account, to reserve, as a service to be used by the user, a service reserved by an organization (¶¶ 0004, 26), which would have been obvious to incorporate for the same reasons as the elements in claims 9-15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Altman, U.S. Pat. Pub. No. 2003/0120526 (Reference C of the attached PTO-892) relates to reservation payment systems. 
Fredericks, et al., U.S. Pat. Pub. No. 2013/0218615 (Reference D of the attached PTO-892) relates to reservation payment systems.
Shaw, et al., U.S. Pat. Pub. No. 2014/0143105 (Reference E of the attached PTO-892) relates to reservation payment systems.
Tokuchi, U.S. Pat. Pub. No. 2020/0090155 (Reference F of the attached PTO-892) relates to reservation payment systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628